Citation Nr: 1646280	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Citrus Memorial Hospital from July 12, 2011, through July 15, 2011.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for laboratory services provided by Citrus Memorial Health Foundation on July 19 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from November 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 decisions issued by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to attempt to obtain missing records from the VA medical center in Gainesville.  

By way of background with regard to the Veteran's admission ending on July 15, 2011, the record shows that this hospital treatment was for a myocardial infarction requiring a coronary artery bypass graft x4.  The Veteran maintains that he was not stable after that surgery and could not leave until the date discharged.  Tending to support his assertions, the private medical records show that he was advised on July 14, 2011, that he was not medically cleared for discharge.  It was not until the next day, July 15, 2011, that he was medically cleared for discharge.  The hospital's discharge summary affirmatively states that "[b]y 07/15/2011 the patient was felt to be surgically stable and ready for discharge."  

However, the standard is not whether he was medically cleared for discharge, but whether the medical emergency had ended such that he could have been transferred to a VA facility.  On this question, VA's reviewing clinicians concluded in August 2011 and December 2011 that the Veteran was stable for transfer beginning July 12, 2011.  There is also a question as to whether the private hospital made attempts to have the Veteran transferred upon stabilization.  The hospital contacted the VA medical center upon admission on July 6, 2011, but there are no further calls from the private hospital documented.  

With regard to the treatment provided on July 19, 2011, which involved laboratory services, the Veteran maintains that this treatment was preauthorized by VA.  His representative asserted in a November 2016 brief that the Veteran had been told that this treatment was previously approved by VA.  While there is no reason to doubt his credibility, it is also possible that this was a misunderstanding on his part.  Most notably, in this regard, his VA medical records show that the VA medical center ordered laboratory tests on July 20, 2011, for the following day, and it would not seem likely that lab tests would be ordered two days apart.  Yet, a July 13, 2011 VA social worker note documents a call with the private facility at which the Veteran was still hospitalized.  That note states that home health care was being arranged through that private facility, and the Veteran "will need to make that appointment since PCP's name is being used for approval for skilled home care via the VA.."  The last part of this note (in italics) appears to indicate that the home health care may have, in fact, been preauthorized through VA when considering that his primary care provider (PCP) was a VA provider.  

In light of these open questions, the Board must remand the matter because the available VA medical records contain numerous administrative notes concerning the "Fee service."  They state that "[t]he FEE service requested has been completed.  . . . The procedure results have been scanned in and the image attached to this note.  To see this image, open Imaging located on Tools menu and select this image from the palette."  

Those scanned-in documents are not part of the record before the Board.  Because they are not a part of the record, the Board has no way to review them to determine whether they are favorable on any of the materially issues of fact in the case.  As they are facially labeled as pertaining to the "Fee service," however, they appear relevant.  Accordingly, upon remand, those records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from July 2011 pertaining to fee service, to include non-electronic and/or archived paper records that are identified as having been "scanned in" to his record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




